DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on June 21, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Five (5) sheets of drawings were filed on may 12, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,036,000 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 11,036,000 B2 at least disclose or suggest all of the limitations of claims 1-20 of the present application.
Regarding claim 1; see claims 1 and 21 of U.S. Patent No. 11,036,000 B2.  A Young’s modulus greater than 2000 MPa is inherently greater than 1600 MPa.
Regarding claim 2; see claim 2 of U.S. Patent No. 11,036,000 B2.
Regarding claim 3; see claim 3 of U.S. Patent No. 11,036,000 B2.
Regarding claim 4; see claim 4 of U.S. Patent No. 11,036,000 B2.
Regarding claim 5; see claim 5 of U.S. Patent No. 11,036,000 B2.
Regarding claim 6; see claim 6 of U.S. Patent No. 11,036,000 B2.
Regarding claim 7; see claim 7 of U.S. Patent No. 11,036,000 B2.
Regarding claim 8; see claim 8 of U.S. Patent No. 11,036,000 B2.
Regarding claim 9; see claim 9 of U.S. Patent No. 11,036,000 B2.
Regarding claim 10; see claim 10 of U.S. Patent No. 11,036,000 B2.
Regarding claim 11; see claim 11 of U.S. Patent No. 11,036,000 B2.
Regarding claim 12; see claim 12 of U.S. Patent No. 11,036,000 B2.
Regarding claim 13; see claim 13 of U.S. Patent No. 11,036,000 B2.
Regarding claim14; see claim 14 of U.S. Patent No. 11,036,000 B2.
Regarding claim15; see claim 15 of U.S. Patent No. 11,036,000 B2.
Regarding claim16; see claim 16 of U.S. Patent No. 11,036,000 B2.
Regarding claim 17; see claim 17 of U.S. Patent No. 11,036,000 B2.
Regarding claim 18; see claim 18 of U.S. Patent No. 11,036,000 B2.
Regarding claim 18; see claim 19 of U.S. Patent No. 11,036,000 B2.
Regarding claim 20; see claim 20 of U.S. Patent No. 11,036,000 B2.
Allowable Subject Matter
Claims 1-20 would be allowable if the Double Patenting rejection set forth above were overcome.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest the optical fiber defined by claim 1, comprising a primary coating surrounding and directly adjacent to the cladding region, the primary coating have a radius r5, an in situ modulus in the range from 0.05 MPA to 0.30 MPa and a thickness r5-r4 in the range from 8.0 µm to 20.0 µm, and a secondary coating surrounding and directly adjacent to the primary coating, the secondary coating having a radius r6 less than or equal to 100.0 µm, a Young’s modulus greater than 1600 MPa and a thickness r6-r5 in the range from 8.0 µm to 20.0 µm in combination with all of the other limitations of claim 1.
Claims 2-20 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874